—Judgment, Supreme Court, New York County (John Bradley, J.), rendered March 8, 1995, convicting defendant, after a jury trial, of arson in the second and third degrees, recldess endangerment in the first degree, and two counts of aggravated harassment in the second degree, and sentencing him to concurrent terms of 4 to 12 years, 2 to 6 years, 1 to 3 years and two prison terms of 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility of witnesses and reliability of identification testimony were properly placed before the jury and we see no reason to disturb its determinations (People v Gaimari, 176 NY 84, 94). We perceive no abuse of sentencing discretion.
Concur — Wallach, J. P., Rubin, Williams, Mazzarelli and Saxe, JJ.